Citation Nr: 1625759	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-13 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to a service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974 and from August 1979 to July 1997.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which in part denied service connection for the left shoulder status post rotator cuff repair (minor) (currently stated as a left shoulder disorder), to include as secondary to a service-connected right shoulder disability.

The Veteran testified before the undersigned Veterans Law Judge at a September 2015 videoconference hearing, and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that his service-connected right shoulder disability caused him to overuse his left shoulder, causing his current disability.  Although a June 2009 VA examiner addressed causation, he did not address the question of whether the Veteran's right shoulder disability aggravated his left shoulder disorder.  As such, the Board requested and obtained a medical opinion from a Veterans Health Administration (VHA) physician in March 2016, a copy of which was sent to the Veteran in April 2016, that discussed whether or not the Veteran's left shoulder disorder was at least as likely as not aggravated by his service-connected right shoulder disability.  See 38 C.F.R. § 20.901(a) (2015).  In May 2016, the Veteran specifically requested RO consideration of the additional evidence in the first instance.  See 38 C.F.R. 20.1304(c).

Additionally, it is not clear whether the Veteran is receiving Social Security Administration (SSA) disability benefits because of his left shoulder disorder.  As such, the AOJ should confirm such with the Veteran and, if he is receiving SSA disability benefits, obtain the SSA records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and confirm whether he is receiving SSA disability benefits for his left shoulder disorder.  If so, then obtain the Veteran's SSA records.

2.  The AOJ shall then re-adjudicate the issue on appeal, to include consideration of the additional evidence obtained since it last adjudicated this claim.  Specific consideration must be given to all evidence received since the last SSOC in March 2015, to include the March 2016 VHA opinion.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




